Citation Nr: 0025950	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



REMAND

The veteran served on active duty from August 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions in 1998 and 1999 by 
which a 10 percent rating and then a 20 percent rating were 
assigned for service-connected right knee disability.

When service connection was granted in 1976 for the veteran's 
right knee disability, the RO saw fit to evaluate the 
disabling manifestations thereof on the basis of recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The rating criteria of Diagnostic Code 
5257 were thereafter used to continue what was then a 
noncompensable evaluation when claims for an increased rating 
were considered in 1984 and 1996.  When a 10 percent rating 
was granted in August 1998, the RO used the rating criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5259, which 
allowed for the assignment of a 10 percent rating for removal 
of semilunar cartilage with symptoms.  When the 20 percent 
rating was ultimately awarded in December 1999, the RO 
determined that the veteran's problem was recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
which was best rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation of extension).  See 
38 C.F.R. § 4.27 (1999).  

A rating action such as that undertaken by the RO in December 
1999 suggests that consideration must now be given to whether 
separate ratings are warranted under Diagnostic Code 5257 and 
Diagnostic Code 5261.  Although the most recent VA 
examination findings included a comment to the effect that 
there was no instability of the right knee, the diagnosis 
included a reference to there being "not much in the way of 
instability of the right knee," suggesting that there indeed 
was some degree of instability.  Given the varying reports 
regarding instability, and because the RO has previously 
considered both instability (ratable under Diagnostic Code 
5257) and limitation of motion (ratable under Diagnostic Code 
5261), further development is required to obtain evidence 
necessary to rate both manifestations, if extant.  VAOPGCPREC 
23-97 (July 1, 1997) (separate ratings may be assigned for 
instability and limitation of motion, if each is compensably 
disabling).

The salient point to be made about rating limitation of 
motion is that consideration must be given to more than the 
findings regarding the arc through which motion is 
accomplished in a clinical setting.  The Board notes that the 
veteran has repeatedly complained of increasing problems due 
to pain.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain, 
such as that reported by the veteran, could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  
The Court has indicated that these determinations should be 
made by an examiner and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors (i.e., in addition to any actual loss in range 
of motion noted upon clinical evaluation).  (The criteria for 
rating removal of semilunar cartilage, one of the veteran's 
service-connected difficulties, contemplate rating on the 
basis of limitation of motion which requires this DeLuca-type 
analysis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).)

The most recent VA compensation examination of record, 
conducted in November 1999, showed that the veteran had 
nearly full range of motion, from 0 to 120 degrees.  
38 C.F.R. § 4.71, Plate II (1999) (normal range of motion is 
from 0 to 140 degrees).  However, the report does not 
delineate the functional loss, if any, attributable to pain, 
particularly with use over the course of a day's activity.  
Neither does it address the veteran's assertion, per DeLuca, 
that he experiences greater functional loss on use.  A remand 
is therefore required for a new examination.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of recent 
treatment for his right knee that has 
not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).

	2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  The examiner should conduct 
range of motion studies.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use, such as 
prolonged walking, or flare-ups, and 
should portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  The 
examiner should indicate whether the 
disability picture in terms of 
instability or subluxation equates to 
slight, moderate, or severe disability.  
A complete rationale for all opinions 
should be provided.

	3.  The RO should ensure that the 
development requested above is 
completed, and thereafter take 
adjudicatory action on the veteran's 
claim for an increased rating.  The 
provisions of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 should be considered, 
including the question of whether 
separate ratings are assignable for 
varying manifestations.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


